DETAILED ACTION
This office action is in response to the applicant’s RCE filed on 11/16/2020.
Currently claims 48-53, 55-60 and 62-67 are pending in the application.
EXAMINER’S AMENDMENT
The application has been amended as follows (‘strike through’ words are deleted and underlined words are added). Authorization for this examiner’s amendment was given in an interview with attorney of record Naomi S. Rosenman-Helfand on 03/23/2021.
60. (Currently amended) The method of claim 48, the area on an edge of said second surface, said area having a width in a range of 0.1-0.5 mm, which is substantially devoid of boron, further comprising, 

Allowable Subject Matter
Claims 48-53, 55-60 and 62-67 are allowed. 
The following is the examiner’s statement of reasons of allowance.
Amended independent claim 48 is allowable because the closest prior art US Patent Pub # US 2011/0114147 A1 to Zaks teaches, a method of producing a bifacial photovoltaic cell (Fig. 1; [0077]), the method comprising: 
a) sputtering a boron-containing layer and/or boron ion implanting (2; Fig. 1; [0096]; i.e. p-dopant-containing film; Zaks teaches in para. [0096] that semiconductor substrate 1 is coated on one side by a p-dopant-containing film 2 and teaches in para. 
c) forming an n-dopant-containing layer (3; Fig. 1; [0096]; i.e. n-dopant-containing film) on a first surface (top) of a semiconductor substrate (1); 
d) effecting diffusion (diffusion of dopants from the films is induced by heating; [0096]) of said n-dopant (3) and diffusion of said boron (2) into the semiconductor substrate (1), to thereby dope said first surface (top) with said n-dopant (4; Fig. 1; [0096]; i.e. n+ layer) and said second surface (bottom) with said boron (5; Fig. 1; [0096]; i.e. p+ layer); 
e) removing the n-doped layer (3) on said first surface (top) by texturizing (Fig. 1; [0096]; Zaks teaches in para. [0038] that according to some embodiments of the invention, removing the portion of the first n+ layer from the first surface comprises texturing the first surface); 
g) forming a passivating and/or antireflective coating (6; Fig. 1; [0096]; rear antireflective coating) on said second surface (bottom); 
h) doping said first surface (top) with an n-dopant (7; Fig. 1; [0096]; i.e. second n+ layer); and
i) forming a passivating and/or antireflective coating (8; Fig. 1; [0096]; i.e. front antireflection coating) on said first surface (top).


    PNG
    media_image1.png
    900
    600
    media_image1.png
    Greyscale


Furthermore, US Patent Pub # US 2006/0278823 A1 to Tomita teaches, boron is coated using ion-implantation ([0067]); Note: Tomita teaches that an accurate dopant profile for a shallow junction can be formed by ion-implanting boron, arsenic, and phosphorus on a silicon sample.
Furthermore, US Patent Pub # US 2013/0187207 to Tang teaches, b) forming a cap layer (an oxide layer) above said boron-containing layer (dopant precursor) before the annealing (rapid thermal annealing) and after annealing, f) removing said cap layer ([0063]); 
However, neither Zaks nor any cited prior art, appear to explicitly disclose, in context, forming an area substantially devoid of boron, on an edge of said second surface of said semiconductor substrate, by etching said area at any step subsequent to step (a); said area having a width in the range of 0.1-0.5 mm.
Specifically, the aforementioned ‘forming an area substantially devoid of boron, on an edge of said second surface of said semiconductor substrate, by etching said area at any step subsequent to step (a); said area having a width in the range of 0.1-0.5 mm,’ is material to the inventive concept of the application at hand to achieve higher photovoltaic energy generation per unit area by incorporating bifacial cells while avoiding detrimental effects of cross-doping.
Dependent claims 49-53, 55-60 and 62-67 depend, directly or indirectly, on allowable independent claim 48. Therefore, claims 49-53, 55-60 and 62-67 are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance".

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. M. Sohel Imtiaz/
Patent Examiner
Art Unit 2812


03/22/2021

/CHARLES D GARBER/Supervisory Patent Examiner, Art Unit 2812